STARCHER, C.J.,
concurring.
I join in the Court’s opinion. I write separately to suggest that if the Secondary Schools Activity Commission in the future were to provide a form of due process for reviewing decisions of officials that have long-term consequences, such a process might serve to keep the SSAC out of court in cases like the instant one.
Where an official’s ejection of a student from a game will have longer-term consequences beyond simply stopping the student from playing in the ongoing game, I believe that due process may require that a student who alleges serious error in the official’s action can have access to some sort of forum or process in which the student can challenge the ruling and/or consequences.
In the instant case, the student claimed to have a videotape that categorically showed that he was innocent of the unsportsmanlike conduct charge. Although the record is not clear', this tape may have led to the circuit court’s ruling in question in the instant ease. If the SSAC had a provision that permitted the SSAC to consider such claims, the court system would not be the only place — as appears to be the ease today — where a student who claims to have been treated unfairly can seek relief.